Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 1-6 and 8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nishino (US 2008/0242931).
As to claims 1 and 2, Nishino discloses a capsule endoscope comprising: 
a first sensor (either position sensor 79, Fig.4, [0068], elapsed time sensor 50a, Fig.3, [0115] or acceleration sensor 111, Fig.16, [0116]) configured to generate first data (position data) representing movement of the capsule endoscope that is based on a change of a position of the capsule endoscope (each sensor provides position data, the different between such data with respect to time indicates movement);
a image sensor (image sensor 33, Fig.3) configured to generate an image as second data (image data, [0058],[0074]) different from the first data; 
one or more processors comprising hardware (CPU 70, Fig.4) configured to:

analyze the second data (present and past image data compared, [0074]) and generate second instruction information (image evaluation value, [0074]) representing a second analysis result of the second data;
generate third instruction information (control command, [0077]) on the basis of the first instruction information and second instruction information (position evaluation value and image feature value, [0077]);
generate an imaging synchronization signal on the basis of the third instruction information (frame rate set by control command, [0062]); and 
wherein the image sensor (image sensor 33, Fig.3) configured to perform imaging on the basis of the imaging synchronization signal and acquire the second data ([0062]), 
wherein an update interval of the first instruction information is equal to or shorter than an update interval of the second instruction information (depending on frame rate, the update interval of the position information is equal to the update interval of the image data (analysis of data equal to frame rate, [0099]) or shorter (periodic position detection with no or low image taking, [0109]),
the one or more processors are configured to update the third instruction information on the basis of a combination of at least three pieces of instruction information (see below), 
the at least three pieces of instruction information comprise the first instruction information at a first time point (present position information, [0072]) and the second instruction information at the first time point (present image data, [0072]), and 

	As to claim 3, the one or more processors are configured to retain the generated third instruction information regardless of contents of the first instruction information until the second instruction information is generated (frame rate specified by control command is store and set in the capsule, [0098]).
As to claim 4, the one or more processors are configured to generate the third instruction information on the basis of state information representing a relationship between multiple types of the first instruction information (past and present), multiple types of the second instruction information (past and present), and the third instruction information, in the state information (as described above with respect to claim 1), the first instruction information at the first time point and the second instruction information at the first time point, the first instruction information at the second time point and the second instruction information at the second time point, and the third instruction information to be generated are correlated with each other for every type of the first instruction information and for every type of the second instruction information (as described above with respect to claim 1), the third instruction information is two types of information (high and low frame rates) and 
in the state information, a number of one of the two types of the third instruction information that causes an imaging frequency to become relatively low is greater than a number of the other of the two types of the third instruction information that causes the imaging 
As to claim 5, the one or more processors are configured to generate the third instruction information on the basis of state information representing a relationship between multiple types of the first instruction information (past and present), multiple types of the second instruction information (past and present), and the third instruction information (as described above with respect to claim 1), in the state information, the first instruction information at the first time point and the second instruction information at the first time point, the first instruction information at the second time point and the second instruction information at the second time point, and the third instruction information to be generated are correlated with each other for every type of the first instruction information and for every type of the second instruction information (as described above with respect to claim 1),  the third instruction information is two types of information (high and low frame rates) and in the state information, a number of one of the two types of the third instruction information that causes an imaging frequency to become relatively high is greater than a number of the other of the two types of the third instruction information that causes the imaging frequency to become relatively low (more control command instructions (third instruction information) for a high frame rate will be generated with the capsule endoscope is near the target region, [0080], [0081]).
	As to claim 6, at least one of the first instruction information and the second instruction information represents any one of three or more types of values (value representing position [0073], value representing image conformity, [0074], time (past, present)), and the third instruction information represents any one of the three or more types of values (the control 
	As to claim 8, Nishino  further discloses: a communicator (transmitting/receiving circuit 55, Fig.3, [0055]) configured to perform radio communication with a radio communication device, wherein the communicator is configured to transmit at least one of the first data and the second data to the radio communication device (configured to transmit data, [0063], [0055]), the communicator is configured to receive the first instruction information from the radio communication device when the communicator transmits the first data to the radio communication device (configured to transmit and receive data, [0063]), and the communicator is configured to receive the second instruction information from the radio communication device when the communicator transmits the second data to the radio communication device (configured to transmit and receive data, [0063]).

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed February 2, 2021 have been fully considered but they are not persuasive.

Applicant argues that “Nishino does not disclose or contemplate determining whether or not the capsule endoscope moves with respect to a human body” (end of first paragraph of page 13 of Applicant’s remarks).  The Examiner respectfully disagrees.  Either a comparison between a past and present position or a past and present image (Nishino, [0073],[0074]) indicates movement of the capsule, such movement used to change the frame rate by the control command (Nishino, [0082]).  Since the Nishino reference still meets all claim limitations, as set forth above, the rejection is being maintained.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LEUBECKER whose telephone number is (571)272-4769.  The examiner can normally be reached on Generally, M-F, 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan T Nguyen can be reached on 571-272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JOHN P LEUBECKER/Primary Examiner, Art Unit 3795